DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.

Claims 1, 11, 18-20 are currently amended, claim 21 is as previously presented, claims 3, 5-10, 13-15 and 17 are as originally presented, claim 2 is cancelled, claim 12 was previously cancelled and claim 22 is new.
In summary, claims 1, 3-11 and 13-22 are pending in the application.

Claim Objections
Claims 3-5, 8 and 10 objected to because of the following informalities: Claims 3-5, 8 and 10 depend from cancelled claim 2.  The Examiner will assume that the claims depend from claim 1. Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In amended claim 18, the feature of “calculate an object score for the object that is extracted” is not described in specification.  The phrase “object score” is not taught or suggested, nor is there any description of features that that would lead to an evaluation of the characteristics of an object that would be classifiable as an object score, thus the specification fails to provide proper antecedent basis for the new matter claimed in amended claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature of “calculate an object score for the object that is extracted” is not an object score.  Thus, the claim limitations that are dependent upon the object score calculation are rendered indefinite.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as it depends from claim 18 and does not add any features that cure the basis for the rejection of claim 18 as described above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The feature of “calculate an object score for the object that is extracted” is not described in specification.  The phrase “object score” is not taught or suggested in the disclosure, nor is there any description that that would lead to an evaluation of the characteristics of an object that would be classifiable as an object score.  Thus, the claim limitations that are dependent upon the object score calculation are also rendered indefinite.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as it depends from claim 18 and does not add any features that cure the basis for the rejection of claim 18 as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8-10, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (U. S. Patent Application Publication 2020/0051446 A1, already of record, hereafter ‘446) and in view of Tanabiki et al. (U. S. Patent Application Publication 2013/0230211 A1, hereafter ‘211).

Regarding claim 1 (Currently Amended), Rubinstein teaches a method of analyzing ergonomics (‘446; Abstract; ¶ 0041; method for determining proper or improper musculoskeletal form), the method comprising: calculating a three-dimensional skeletal model (‘446; ¶ 0044; data processor 235 determines a skeletal model of the user's musculoskeletal form and provides the skeletal model; ¶ 0051; 3D information with image data) from a first image (‘446; ¶ 0044; responsive to determining presence of a chair or a desk similar to the chair 410 or desk 420, respectively, included in the image corresponding to diagram 400…the data processor 235 determines a skeletal model of the user's musculoskeletal form) comprising: computing a skeletal descriptor from the two-dimensional skeletal structure (‘446; ¶ 0025; ¶ 0032; ¶ 0035; label or provide classifications); comparing the computed skeletal descriptor to a set of stored skeletal descriptors (‘446; ¶ 0045; trained model 250 may determine to compare features of skeletal models associated with common labels or classification; trained model 250 can be applied to a skeletal model of a user) and assigning a skeletal identifier (‘446; ¶ 0045; trained model 250 may determine to compare features of skeletal models associated with common labels or classification; trained model 250 can be applied to a skeletal model of a user) with the computed skeletal descriptor (‘446; ¶ 0025; ¶ 0032; ¶ 0035; ¶ 0045; label or provide classifications); and scoring the three-dimensional skeletal model (‘446; ¶ 0025; ¶ 0032; ¶ 0041; determining metrics describing musculoskeletal form; numeric value such as a score or a metric (e.g., an angle of a joint of the body, or a rating of how closely a user matches the proper form; scoring the three-dimensional skeletal model); and the[[a]] skeletal identifier (‘446; fig. 2; ¶ 0017; ¶ 0019; ¶ 0025; The storage medium 210 stores program instructions and various data associated with operation of applications; training data store 245; store one or more models 250) but does not teach extracting a first two-dimensional skeletal structure from the first image based off of ratios of distance between points on the two-dimensional skeletal structure.
Tanabiki, working in the same field of endeavor, however, teaches extracting a first two-dimensional skeletal structure from the first image based off of ratios of distance between points on the two-dimensional skeletal structure (‘211; figs. 2, 3 and 16; ¶ 0098; ¶ 0244; relative joint length calculating section 410 calculates, for each target image (frame), the relative joint lengths each indicating the ratio of the length between a pair of parts (joint length) to the length between the shoulders being distinctive parts, from the 3D skeleton model associated with the similar 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for extracting two-dimensional skeletal structure features from the first image based off of ratios of distance between points on the two-dimensional skeletal structure as taught by Tanabiki with the with the method of analyzing ergonomics as taught by Rubinstein for the benefit providing relative descriptors for skeletal parameters thus simplifying comparison calculations between models or templates or ranges.

Claim 2 (Cancelled).

Regarding claim 3 (Original), Rubinstein and Tanabiki teach the method of claim 2 {1} and further tech wherein the computed skeletal descriptor is at least one of a vector and/or a code (‘446; ¶ 0026; teach a code - labeled with a classification of musculoskeletal form. The classification may be a Boolean (e.g., "proper" or "improper" form) or may be a range of values (e.g., a percentage or numerical rating indicating how close a user's form resembles a target musculoskeletal form; the model 250 may determine independent variables by analyzing commonalities, correlations, or differences in features between images with the various classifications – classification label is a code and may be considered to be a vector descriptor).

In regard to claim 4 (Currently Amended), Rubinstein and Tanabiki teach the method of claim 2 {1} and further teach wherein the extracting the two-dimensional structure is further based off of at least one of facial recognition (‘211; ¶ 0132; face detector) and [[,]] color recognition (‘446; ¶ 0025; differences in color across edges in edge detection algorithms used for segmenting structures to determine position or orientation of a certain portion or segment (e.g., limb, joint, torso, or head) of a user as shown in an image)

In regard to claim 8 (Original), Rubinstein and Tanabiki teach the method of claim 2 {1} and teach the method as further comprising determining an action based off the data stored with the skeletal identifier (‘446; ¶ 0032; provide appropriate feedback to the user).

Regarding claim 9 (Original), Rubinstein and Tanabiki teach the method of claim 8 and further teach the method as further comprising estimating a risk factor based at least in part on the determined action (‘446; ¶ 0052-0053; a is metric determined, compared to a threshold and when the measured metric is below the threshold the user is informed that the skeletal form is improper so corrective action may be taken to avoid injury or improve the musculoskeletal form).

In regard to claim 10 (Original), Rubinstein and Tanabiki teach the method of claim 2 {1} and further teach the method as further comprising extracting more than one two-dimensional skeletal structure from the first image (‘446; fig. 48; ¶ 0023; ¶ 0048).

Claim 12 (Cancelled).

Regarding claim 13 (Original), Rubinstein and Tanabiki teach the method of claim 1 and further teach wherein the scoring comprises performing a pose estimation of the skeletal model (‘446; ¶ 0023; ¶ 0040; ¶ 0043; determine orientation of the skeletal model).

In regard to claim 14 (Original), Rubinstein and Tanabiki teach the method of claim 1 and further teach wherein the scoring comprises using a lookup database for known skeletal poses (‘446; fig. 2; ¶ 0017; training data store 245, one or more models 250).

Regarding claim 15 (Original), Rubinstein and Tanabiki teach the method of claim 1 and further teach wherein the first image is a composite from a virtual reality image (‘446; fig. 2; ¶ 0016; ¶ 0048) and a real-life image of an actor experiencing the virtual reality (‘446; fig. 2; ¶ 0015-0016; ¶ 0048 composite from a virtual reality image and a real-life image of an actor experiencing the virtual reality).

Regarding claim 17 (Original), Rubinstein and Tanabiki teach the method of claim 1 and further teach the method as further comprising: calculating a second three-dimensional skeletal model from a second image (‘446: ¶ 0024; set of images; video sequence of images as input); scoring the second three-dimensional skeletal model (‘446; ¶ 0025; ¶ 0032; ¶ 0041; scoring the three-dimensional skeletal model); and storing the second score with the skeletal identifier (‘446; fig. 2; ¶ 0017; ¶ 0019; ¶ 0025; The storage medium 210 stores program instructions and various .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (U. S. Patent Application Publication 2020/0051446 A1, already of record, hereafter ‘446) as applied to claims 1, 3, 4, 8-10, 13-15 and 17 above, and in view of Tanabiki et al. (U. S. Patent Application Publication 2013/0230211 A1, hereafter ‘211) as applied to claims 1, 3, 4, 8-10, 13-15 and 17 above, and in view of Rosenbaum et al. (U. S. Patent Application Publication 2020/0341580 A1, already of record, hereafter ‘580) and further in view of Deng et al. (U. S. Patent Application Publication 2008/0068622 A1, already of record, hereafter ‘622).

Regarding claim 5 (Original) Rubinstein and Tanabiki teach the method of claim 2 {1} but do not teach wherein comparing the computed skeletal descriptor comprises: comparing a vector element in the computed skeletal descriptor to a vector element in the stored skeletal descriptor set; taking a mean value of a squared difference; comparing the mean value to a threshold; and assigning the computed skeletal descriptor to the skeletal identifier when the mean value is less than the threshold.
Rosenbaum, working in the same field of endeavor, however, teaches wherein comparing the computed skeletal descriptor comprises: comparing a vector element in the computed skeletal descriptor to a vector element in the stored skeletal descriptor set (‘580; ¶ 0035; output vector = stored skeletal descriptor set and the input is the computed skeletal descriptor where a difference is formed between the two) for the benefit of providing a compact skeletal descriptor that 
Deng, also working in the same field of endeavor teaches taking a mean value of a squared difference (‘622; ¶ 0044; dissimilarity metric between the vectors); comparing the mean value to a threshold (‘622; ¶ 0055; dissimilarity measure is less than a threshold); and assigning the computed skeletal descriptor to the skeletal identifier when the mean value is less than the threshold (‘622; ¶ 0055; stores (assigning) the computed skeletal descriptor to the skeletal identifier) for the benefit of providing the best fitting vector ID to the input or computed skeletal descriptor based on the comparison with the database of stored skeletal images with their associated descriptive vectors.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the skeletal vector labeling techniques taught by Rosenbaum with the methods for computing skeletal descriptor vector label of an skeletal image to compare with a stored database of skeletal images with associated descriptor vector labels as taught by Deng with the method of analyzing ergonomics as taught by Tanabiki and Rubinstein for the benefit of providing a compact skeletal descriptor that requires minimal computational resources for common operations such as comparing, sorting, classifying indexing and the like and providing the best fitting vector ID to the input or computed skeletal descriptor based on the comparison with the database of stored skeletal images with their associated descriptive vectors.

In regard to claim 6 (Original), Rubinstein, Tanabiki, Rosenbaum and Deng teach the method of claim 5 and further teach the method as further comprising: adding the computed 

Regarding claim 7 (Original), Rubinstein, Tanabiki, Rosenbaum and Deng teach the method of claim 5 and further teach the method as further comprising generating a new skeletal identifier and assigning the computed skeletal descriptor to the new skeletal identifier when the mean value is greater than the threshold (‘622; ¶ 0056).

Claims 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (U. S. Patent Application Publication 2020/0051446 A1, already of record, hereafter ‘446) as applied to claims 1, 3-10, 13-15 and 17 above, and in view of Tanabiki et al. (U. S. Patent Application Publication 2013/0230211 A1, hereafter ‘211) as applied to claims 1, 3-10, 13-15 and 17 above, and in view of Zahand (U. S. Patent Application Publication 2015/0228078 A1, already of record, hereafter ‘078) and in view of D'Ercoli et al. (U. S. Patent Application Publication 2019/0188451 A1, already of record, hereafter ‘451).

Regarding claim 11 (Currently Amended), Rubinstein and Tanabiki teach the method of claim 1 and further teach the method as further comprising analyzing an[[the]] object associated with the skeletal model (‘446; ¶ 0040; The data processor 235 may determine the position or orientation of the chair 410 or desk 420 to use as a reference when determining the musculoskeletal form of the user. For example, the data processor 235 uses a surface of the chair 410 or desk 420 to determine a horizontal plane representing the ground in an image. In other embodiments, the data processor 235 can use other objects nearby a user as a reference), but do determining an object that is being held by a user in the first image; extracting the object from the first image; computing an object descriptor of just the object; [[and]] comparing the computed object descriptor to a set of stored object properties; and [[.]] calculating an effect of the object on the three-dimensional skeletal model.
Zahand, working in the same field of endeavor, however, teaches wherein the analyzing the object comprises: determining an object that is being held by a user in the first image (‘078; fig. 3; ¶ 0033; captured image includes person 350 lifting an object is an object held by a user); and [[.]] calculating an effect of the object on the three-dimensional skeletal model (‘078; fig. 3; ¶ 0034; the line monitoring program 26 may determine that the posture of the operator 350 matches a safety template 74 to within a matching threshold, wherein the posture creates an injury risk for a predetermined activity. For example, the safety template 74 may comprise a skeletal model generally representing a person bending from the waist with arms reaching downward) for the benefit of improving worker security, safety and to determine potential improvements to a production system or process and
D’Ercoli, working in the same field of endeavor, teaches extracting the object from the first image (‘451; fig. 4; several objects extracted from the first image) computing an object descriptor of just the object (‘451; ¶ 0006; ¶ 0033; Shape descriptors are computed for the object
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the skeletal activity monitoring, classifying and model comparison techniques taught by Zahand with the object detection, classification and stored model comparing methods as taught by D'Ercoli with the method of analyzing ergonomics as taught by Tanabiki and Rubinstein for the benefit of automatic object identification and characterization to allow applications to model or interact with objects detected within a particular environment and improving worker security, safety and to determine potential improvements to a production system or process.

In regard to claim 20 (Currently Amended), Rubinstein teaches a computer-readable storage medium (‘446; fig. 2; ¶ 0019; storage medium 210 comprises a non-transitory computer-readable storage medium) for analyzing ergonomics (‘446; Abstract; ¶ 0041; method for determining proper or improper musculoskeletal form), the computer-readable storage medium being non-transitory and having computer-readable program code portions stored therein (‘446; fig. 2; ¶ 0019; storage medium 210 comprises a non-transitory computer-readable storage medium. Various executable programs are embodied as computer-executable instructions stored to the non-transitory computer-readable storage medium) that in response to execution by a processor (‘446; fig. 2; ¶ 0019; processor 200), cause an apparatus (‘446; fig. 2; Abstract; ¶ 0041; system for determining proper or improper musculoskeletal form) to at least: calculate a three-dimensional skeletal model (‘446; ¶ 0044; data processor 235 determines a skeletal model of the user's musculoskeletal form and provides the skeletal model; ¶ 0051; 3D information with image data) from a first image (‘446; ¶ 0044; responsive to determining presence of a chair or a desk similar to the chair 410 or desk 420, respectively, included in the image corresponding to comprising: [[;]] compute a skeletal descriptor from the two-dimensional skeletal structure (‘446; ¶ 0025; ¶ 0032; ¶ 0035; label or provide classifications); compare the computed skeletal descriptor to a set of stored skeletal descriptors (‘446; ¶ 0045; trained model 250 may determine to compare features of skeletal models associated with common labels or classification; trained model 250 can be applied to a skeletal model of a user) and assign a skeletal identifier (‘446; ¶ 0045; trained model 250 may determine to compare features of skeletal models associated with common labels or classification; trained model 250 can be applied to a skeletal model of a user) with the computed skeletal descriptor (‘446; ¶ 0025; ¶ 0032; ¶ 0035; ¶ 0045; label or provide classifications); and calculate a score for the three-dimensional skeletal model (‘446; ¶ 0025; ¶ 0032; ¶ 0041; determining metrics describing musculoskeletal form; numeric value such as a score or a metric (e.g., an angle of a joint of the body, or a rating of how closely a user matches the proper form; calculating a score for the three-dimensional skeletal model); and store the score with a skeletal identifier (‘446; fig. 2; ¶ 0017; ¶ 0019; ¶ 0025; The storage medium 210 stores program instructions and various data associated with operation of applications; training data store 245; store one or more models 250) but does not teach extract a first two-dimensional skeletal structure from the first image based off of ratios of distances between points in the two-dimensional skeletal structure; identify that the three-dimensional skeletal model is interacting with an object; extract the object from the first image; calculate a score for the object that is extracted; based on the score, calculate an effect of the object on the three-dimensional skeletal model; adjust the score based on the effect.
Tanabiki, working in the same field of endeavor, however, teaches extracting a first two-dimensional skeletal structure from the first image based off of ratios of distance between points on the two-dimensional skeletal structure (‘211; figs. 2, 3 and 16; ¶ 0098; ¶ 0244; relative joint length calculating section 410 calculates, for each target image (frame), the relative joint lengths each indicating the ratio of the length between a pair of parts (joint length) to the length between the shoulders being distinctive parts, from the 3D skeleton model associated with the similar skeleton information. Relative joint length calculating section 410 calculates the representative relative joint lengths by smoothing the relative joint length for each joint length in a plurality of target images. The similar skeleton information is, as described above, selected by skeleton model evaluating section 250 as a 2D skeleton model corresponding to the pose of the target person) for the benefit providing relative descriptors for skeletal parameters thus simplifying comparison calculations between models or templates or ranges and 
Zahand, working in the same field of endeavor, teaches identify that the three-dimensional skeletal model is interacting with an object (‘078; fig. 3; ¶ 0033; captured image includes person 350 lifting an object is an object held by a user); calculate an effect of the object on the three-dimensional skeletal model (‘078; fig. 3; ¶ 0034; the line monitoring program 26 may determine that the posture of the operator 350 matches a safety template 74 to within a matching threshold, wherein the posture creates an injury risk for a predetermined activity. For example, the safety template 74 may comprise a skeletal model generally representing a person bending from the waist with arms reaching downward); adjust the score based on the effect (‘078; fig. 3; ¶ 0035-0036; a minimum degree of correlation between the operator's posture and the skeletal model of the safety template 74, such as 75% correlation, 80% correlation, 90% correlation, or any other suitable degree of correlation); for the benefit of improving worker security, safety and to determine potential improvements to a production system or process, and
D’Ercoli, working in the same field of endeavor, teaches to extract the object from the first image (‘451; fig. 4; several objects extracted from the first image); calculate a score for the object that is extracted (‘451; ¶ 0027; 3D image segmentation of objects allows for a quantitative analysis for their size, density and other parameters that may be equated to a score for the object); based on the score (‘451; ¶ 0027; 3D image segmentation of objects allows for a quantitative analysis for their size, density and other parameters that may be equated to a score for the object – select weight for a score example and let an example object be 40 pounds), for the benefit of automatic object identification and characterization to allow applications to model or interact with objects detected within a particular environment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the skeletal activity monitoring, classifying and model comparison techniques taught by Zahand with the object detection, classification and stored model comparing methods as taught by D'Ercoli with the method of analyzing ergonomics as taught by Tanabiki and Rubinstein for the benefit of automatic object identification and characterization to allow applications to model or interact with objects detected within a particular environment and improving worker security, safety and to determine potential improvements to a production system or process.

In regard to claim 22 (New), Rubinstein, Tanabiki, Zahand and D’Ercoli teach the method of claim 11 and further teach wherein scoring the three-dimensional skeletal model further comprises calculating an effect of the object on the three-dimensional skeletal model (‘078; fig. 3; ¶ 0034; the line monitoring program 26 may determine that the posture of the operator 350 matches a safety template 74 to within a matching threshold, wherein the posture .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (U. S. Patent Application Publication 2020/0051446 A1, already of record, hereafter ‘446) as applied to claims 1-11, 13-15, 17, 20 and 22 above, and in view of Tanabiki et al. (U. S. Patent Application Publication 2013/0230211 A1, hereafter ‘211) as applied to claims 1-11, 13-15, 17, 20 and 22 above, and in view of Berenzweig et al. (U. S. Patent Application Publication 2020/0069211 A1, already of record, hereafter ‘211).

In regard to claim 16 (Currently Amended), Rubinstein and Tanabiki teach the method of claim 15 but do not teach wherein: the actor interacts with an[[the]] object; and the object is a virtual object.
Berenzweig, working in the same field of endeavor, however, teaches wherein: the actor interacts with an object; and the object is a virtual object (‘211; ¶ 0229; rendering a representation of the user's body in a virtual environment, in which the user interacts with physical or virtual objects, and monitoring the user's movements as the user performs a physical activity to assess, for example, whether the user is performing the physical activity in a desired manner) for the benefit of determining that the user is performing a physical activity in a desired manner.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the techniques of an actor interacting with a virtual object as taught .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (U. S. Patent Application Publication 2020/0051446 A1, already of record, hereafter ‘446) as applied to claims 1, 3-11, 13-17, 20 and 22 above, and in view of Zahand (U. S. Patent Application Publication 2015/0228078 A1, already of record, hereafter ‘078) as applied to claims 11, 20 and 22 above, and further in view of D'Ercoli et al. (U. S. Patent Application Publication 2019/0188451 A1, already of record, hereafter ‘451) as applied to claims 11, 20 and 22 above.

In regard to claim 18 (Currently Amended), Rubinstein teaches an apparatus for analyzing ergonomics (‘446; fig. 2; Abstract; ¶ 0041; system for determining proper or improper musculoskeletal form), the apparatus comprising: a memory (‘446; fig. 2; ¶ 0019; storage medium 210 may include both volatile memory (e.g., random access memory) and non-volatile storage memory such as hard disks, flash memory, and external memory storage devices); a processing circuitry coupled to the memory (‘446; fig. 2; ¶ 0019; processor 200), wherein the processing circuitry (‘446; fig. 2; ¶ 0019; processor 200) is operable to: calculate a three-dimensional skeletal model (‘446; ¶ 0044; data processor 235 determines a skeletal model of the user's musculoskeletal form and provides the skeletal model; ¶ 0051; 3D information with image data) from a first image (‘446; ¶ 0044; responsive to determining presence of a chair or a desk similar to the chair 410 or desk 420, respectively, included in the image corresponding to diagram 400…the data processor 235 determines a skeletal model of the user's musculoskeletal form); score the three-dimensional skeletal model (‘446; ¶ 0025; ¶ 0032; ¶ 0041; determine extract the object from the first image; calculate an object score for the object that is extracted; based on the object score, calculate an effect of the object on the three-dimensional skeletal model; adjust the score of the three-dimensional skeletal model based on the effect.
Zahand, working in the same field of endeavor, however, teaches identify that the three-dimensional skeletal model is interacting with an object (‘078; fig. 3; ¶ 0033; captured image includes person 350 lifting an object is an object held by a user); calculate an effect of the object on the three-dimensional skeletal model (‘078; fig. 3; ¶ 0034; the line monitoring program 26 may determine that the posture of the operator 350 matches a safety template 74 to within a matching threshold, wherein the posture creates an injury risk for a predetermined activity. For example, the safety template 74 may comprise a skeletal model generally representing a person bending from the waist with arms reaching downward); adjust the score based on the effect (‘078; fig. 3; ¶ 0035-0036; a minimum degree of correlation between the operator's posture and the skeletal model of the safety template 74, such as 75% correlation, 80% correlation, 90% correlation, or any other suitable degree of correlation); for the benefit of improving worker security, safety and to determine potential improvements to a production system or process, and
D’Ercoli, working in the same field of endeavor, teaches to extract the object from the first image (‘451; fig. 4; several objects extracted from the first image); calculate a score for the object that is extracted (‘451; ¶ 0027; 3D image segmentation of objects allows for a quantitative analysis for their size, density and other parameters that may be equated to a score for the object); based on the score (‘451; ¶ 0027; 3D image segmentation of objects allows for a quantitative analysis for their size, density and other parameters that may be equated to a score for the object – select weight for a score example and let an example object be 40 pounds), for the benefit of automatic object identification and characterization to allow applications to model or interact with objects detected within a particular environment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the skeletal activity monitoring, classifying and model comparison techniques taught by Zahand with the object detection, classification and stored model comparing methods as taught by D'Ercoli with the method of analyzing ergonomics as taught by Rubinstein for the benefit of automatic object identification and characterization to allow applications to model or interact with objects detected within a particular environment and improving worker security, safety and to determine potential improvements to a production system or process.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (U. S. Patent Application Publication 2020/0051446 A1, already of record, hereafter ‘446) as applied to claims 1, 3-11, 13-18, 20 and 22 above, and in view of Zahand (U. S. Patent Application Publication 2015/0228078 A1, already of record, hereafter ‘078) as applied to claims 11, 18, 20 and 22 above, and in view of D'Ercoli et al. (U. S. Patent Application Publication 2019/0188451 A1, already of record, hereafter ‘451) as applied to claims 11, 18, 20 and 22 above and further in Tanabiki et al. (U. S. Patent Application Publication 2013/0230211 A1, hereafter ‘211) as applied to claims 1-11, 13-16, 17, 20 and 22 above.

Regarding claim 19 (Currently Amended), Rubinstein Zahand and D'Ercoli teach the apparatus of claim 18 and further teach wherein the processing circuitry is further operable to: compute a skeletal descriptor from the two-dimensional skeletal structure (‘446; ¶ 0025; ¶ 0032; ¶ 0035; label or provide classifications); and compare the computed skeletal descriptor to a set of stored skeletal descriptors (‘446; ¶ 0045; trained model 250 may determine to compare features of skeletal models associated with common labels or classification; trained model 250 can be applied to a skeletal model of a user) and[[for]] assigning the skeletal identifier with the computed skeletal descriptor (‘446; ¶ 0045; trained model 250 may determine to compare features of skeletal models associated with common labels or classification; trained model 250 can be applied to a skeletal model of a user) but do not teach to extract a two-dimensional skeletal structure from the first image based on ratios of distances between points in the two-dimensional skeletal structure.
Tanabiki, working in the same field of endeavor, however, teaches extract a two-dimensional skeletal structure from the first image based on ratios of distances between points in the two-dimensional skeletal structure (‘211; figs. 2, 3 and 16; ¶ 0098; ¶ 0244; relative joint length calculating section 410 calculates, for each target image (frame), the relative joint lengths each indicating the ratio of the length between a pair of parts (joint length) to the length between the shoulders being distinctive parts, from the 3D skeleton model associated with the similar skeleton information. Relative joint length calculating section 410 calculates the representative relative joint lengths by smoothing the relative joint length for each joint length in a plurality of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for extracting two-dimensional skeletal structure features from the first image based off of ratios of distance between points on the two-dimensional skeletal structure as taught by Tanabiki with the method of analyzing ergonomics as taught by the combination of Zahand, D'Ercoli and Rubinstein for the benefit providing relative descriptors for skeletal parameters thus simplifying comparison calculations between models or templates or ranges.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (U. S. Patent Application Publication 2020/0051446 A1, already of record, hereafter ‘446) as applied to claims 1, 3-11, 13-20 and 22 above, in view of Tanabiki et al. (U. S. Patent Application Publication 2013/0230211 A1, hereafter ‘211) as applied to claims 1-11, 13-17, 19, 20 and 22 above, and further in view of Zahand (U. S. Patent Application Publication 2015/0228078 A1, already of record, hereafter ‘078) as applied to claims 11, 18-20 and 22 above.

Regarding claim 21 (Previously Presented), Rubinstein and Tanabiki teach the method of claim 1 but do not teach wherein identifying that the three-dimensional skeletal model is interacting with the object comprises determining that the three-dimensional skeletal model is lifting the object.
Zahand, working in the same field of endeavor, however, teaches wherein identifying that the three-dimensional skeletal model is interacting with the object comprises determining that the three-dimensional skeletal model is lifting the object (‘078; fig. 3; ¶ 0033; captured image includes person 350 lifting an object is an object held by a user) for the benefit of improving worker security, safety and to determine potential improvements to a production system or process.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the skeletal activity monitoring, classifying and model comparison techniques taught by Zahand with the method of analyzing ergonomics as taught by Tanabiki and Rubinstein for the benefit of automatic object identification and characterization to allow applications to model or interact with objects detected within a particular environment and improving worker security, safety and to determine potential improvements to a production system or process.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11 and 13-22 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in new grounds of rejection presented above.

The Applicant’s arguments filed 26 October 2021 are primarily based upon the extensively amended claim features incorporated into independent claims 1, 18 and 20.

The Examiner respectfully submits that, at the time Applicant argued against the 

Independent claims 1, 18 and 20 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 3-11, 13-17, 19, 21 and 22 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613